NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL D. STOFFEL,
Claimant-Appellant, ‘
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
ir
2011-7098
Appea1 from the United States C0urt of Appea1S for
Veterans C1aims in case n0. 10-2962, Chief Judge Bruce
E. Kas01d.
ON MOTION
Bef0re GAJARSA, MAYER, and PROST, Circuit Judges.
GAJARsA, Circuit Judge.
ORDER
Michae1 D. St0ffe1 moves to vacate the judgment of
the United States C0urt of Appea1s for Veterans C1aims
and to remand for further pr0ceedings.

STOFFEL V. DVA 2
The appellant filed a notice of appeal with the Court
of Veterans Claims more than 120 days after the Board of
Veterans’ Appeals mailed its decision in his case. That
court dismissed the appeal as untimely, concluding that
the 120-day appeal period established by 38 U.S.C. §
7266(a) for seeking review of Board of Veterans’ Appeals
decisions is jurisdictional and not subject to equitable
tolling. The appellant sought this court’s review.
This court stayed the briefing schedule in this appeal
pending the United States Supreme Court’s review of our
decision in Henders0n v. Shinseki, 589 F.3d 1201 (Fed.
Cir. 2009) (en banc) (affirining Court of Appeals for Vet-
erans Claims determination that period to appeal to that
court is not subject to equitable tolling). In Henderson ex
rel. Henderson, v. Shinseki, 131 S.Ct. 1197 (2Ol1), the
Supreme Court reversed this court’s decision and con-
cluded that the 120-day deadline for filing an appeal with
the Court of Appeals for Veterans Claims does not have
jurisdictional consequences. Because the Court of Ap-
peals for Veterans Claims erred in concluding that the
appeal deadline established by § 7266(a) is jurisdictional,
we vacate the Court of Appeals for Veterans Claims’
judgment and remand for further proceedings
Accordingly,
IT ls ORDERED THAT:
(1) The motion is granted. The judgment is vacated
and the case is reniandedfor further proceedings
(2) All sides shall bear their own costs

3 STOFFEL V. DVA
FoR THE CoURT
 2 7  1/s/Jan Horbaly
Date J an Horbaly
Clerk
cc: Donald C. Hill, Esq.
Tara K. Hogan, Esq.
s20
Issued As A Mandate:  2 7 
Fl D
U.S. COURT 0li?§PPEALS FOR
THE fEDERAL C\RCU\T
l‘1AY 27 2011
.|Al'll'|DRBAL‘I
Ol.E!l£